DETAILED ACTION

Status of Claims
Amendment filed April 29, 2022 is acknowledged.   
Claims 2, 5-6, 8, 11, 14-16, 18, 21, 23-24, and 28 have been cancelled by the applicant.
Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27, and 29-30 are pending. 
Claims 1, 3-4, 13, 17, 26, and 27 have been amended.    
Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27, and 29-30 are examined below.
Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27, and 29-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues:
Kajiyama discloses a thin film transistor substrate. By forming a recessed portion 23 in a sub-pixel in the region where a thin film transistor is not disposed, the region where the thin film transistor is disposed is not affected by stress when the thin film transistor substrate is bent. As can be seen from FIGS. 5A and 5B of Kajiyama as shown below, the recessed portion 23 is disposed in the region where the pixel circuit is disposed, that is, the recessed portion 23 is disposed in the light-emitting region. In contrast, in the amended claim 1, the at least one groove is formed in the non-light-emitting region. It can be known by comparison that Kajiyama fails to disclose the features related to the groove in the non-light-emitting region, let alone the at least one groove that is formed on a portion, in the target region, of a side of the base layer distal from the display film layer, and the at least one groove that is formed on a portion, in the target region, of a side of the encapsulation layer distal from the display film layer.

However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:
Gunji discloses a display device. Referring to FIG. 11 of Gunji as shown below, a trench 180 is formed between pixels 108 including the light-emitting element and the transistors, and it can be seen that the trenches 180 are disposed at two sides of one pixel 108. Continuing to refer to the following FIG. 5B of Gunji, EL layer 166, a second electrode 168, and a passivation film 170 are formed outside the partition wall 164, when cracks occur to the trench 180, the cracks will expand towards the EL layer 166 and the second electrode 168, which will lead to cracks or deformations in the light-emitting region. In contrast, in the amended claim 1, at least one groove is formed on a portion, in the target region, of a side of the base layer distal from the display film layer, and at least one groove is formed on a portion, in the target region, of a side of the encapsulation layer distal from the display film layer, that is, the grooves are respectively disposed at upper side and lower side of the display film layer. In this way, when the display panel is bent, the stress of the display panel will be concentrated on the non-light-emitting region without affecting the light-emitting region, which helps to reduce the probability of cracking of the film layer of the light-emitting region. It can be known by comparison that the trenches 180 in Gunji are arranged at positions different from positions of the grooves in the amended claim 1, and cannot realize the same function as the grooves in the amended claim 1, such that Gunji fails to disclose the grooves in the amended claim 1. That is, Gunji fails to disclose the features related to the grooves disposed in the non-light-emitting region in the amended claim 1. Therefore, Gunji fails to disclose the above distinguishing features.

However, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the stress of the display panel will be concentrated on the non-light-emitting region without affecting the light-emitting region, which helps to reduce the probability of cracking of the film layer of the light-emitting region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (JP 2019-016734; hereinafter “Kajiyama,” references are made to US Pub. No. 2020/0144303 as a translation thereof) in view of Gunji (US 10,304,914).

Regarding claim 1, Kajiyama teaches a display panel (Figure 1), comprising a light-emitting region (10; also shown in Figure 2B: sub-pixel 10 comprising pixel electrode 11, thin film transistors 12 and 13, and holding capacitor 14) and a non-light-emitting region (any space between pixels 10 as shown in Figure 1); 
a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A), 

    PNG
    media_image1.png
    399
    573
    media_image1.png
    Greyscale

the display panel further comprising a light-emitting unit (11) and a pixel circuit (12, 13, and 14), wherein the light-emitting unit and the pixel circuit are both in the light-emitting region (10; paragraph 36);
the display panel comprising a base layer (Figure 12: 20), a display film layer (Figure 12: 62), an encapsulation layer (Figure 12: 66), and a polarization layer (Official Notice is taken that most OLEDs may utilize a polarization layer) that are stacked in sequence, wherein at least one groove (Figure 3: 23) is formed on a portion, in the target region, of a side of the base layer distal from the display film layer, and at least one groove (66a) is formed on a portion, in the target region, of a side of the encapsulation layer distal from the display film layer.

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the non-light-emitting region comprises the target region.

However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A, 15, and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of invention to space the trenches of Kajiyama (23 and 66a; as depicted to be flexible in Figures 3 and 4) as taught by Gunji (Figures 2A, 15, as depicted to be flexible in Figure 11) in order to produce a flexible display panel while maintaining reliability of the device.

Regarding claim 3, Kajiyama in view of Gunji teaches the groove is in an elongated strip shape (Kajiyama: Figures 5A and 5B), and a first cross section of the groove is in any one of a rectangular shape and a trapezoid shape, the first cross section being parallel to a thicknesswise direction of the encapsulation and the base layer and perpendicular to a lengthwise direction of the groove (Kajiyama: Figures 5A and 5B).

Regarding claim 4, Kajiyama in view of Gunji teaches a width of an opening surface of the groove is less than or equal to 10 µm (Gunji: column 6, lines 35-65), and a depth direction of the groove is parallel to the thicknesswise direction of the encapsulation layer and the base layer (Kajiyama: Figure 4).

Since the applicant has not established the criticality of depth stated and since these depths (500 nm to 50 µm) are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, Kajiyama in view of Gunji teaches the display film layer comprises a first insulating layer (Gunji: 150), a semiconductor layer (126), a gate insulating layer (152), a gate (128), a second insulating layer (156), a source and drain layer (130 and 132), a planarization layer (162), a first electrode (144), a pixel defining layer (164), a light-emitting functional layer (166) and a second electrode (168) that are disposed between the base layer (102) and the encapsulation layer (Kajiyama: layer above 12) along a direction distal from the base layer.

Regarding claim 9, Kajiyama in view of Gunji teaches the display panel is an electroluminescent display panel, and the light-emitting unit is an electroluminescent unit (Gunji: column 1, lines 19-39).

Regarding claim 10, Kajiyama in view of Gunji teaches the display panel is any one of an OLED display panel and a QLED display panel; and correspondingly, the light-emitting unit is any one of an OLED and a QLED (Gunji: column 1, lines 19-39).

Regarding claim 12, Kajiyama in view of Gunji teaches the display panel is a flexible display panel (Gunji: column 1, lines 14-15).

Regarding claim 13, Kajiyama teaches a method for manufacturing a display panel, comprising: 
manufacturing a display panel, the display panel comprising a light-emitting region and a non-light emitting region (any space between pixels 10);
a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A), the display panel further comprising a light-emitting unit and a pixel circuit (Figure 2B: 11 and 12/13), wherein the light-emitting unit (11) and the pixel circuit (12, 13, and 14) are both in the light-emitting region (10).
wherein the manufacturing of the display panel comprises:
forming a plurality of functional layers that are stacked (layers 20, 62 and 66 shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12);
wherein the forming a plurality of functional layers that are stacked comprises:
providing a base substrate (Kajiyama: Figure 9: 50);
wherein the base substrate comprises a first region and a second region (see annotated Figure below), the second region protruding from the first region (see annotated Figure below), and the second region being provided with at least one protrusion (55);

    PNG
    media_image2.png
    415
    549
    media_image2.png
    Greyscale

forming a base layer (24) on a surface of the base substrate where the at least one protrusion is;
wherein a thickness of a portion of the base layer in the second region is less than a thickness of a portion of the base layer in the first region, a surface, distal from the base substrate, in surfaces of the base layer is a flat surface, and a surface, proximal to the base substrate, in the surfaces of the base layer is provided with at least one groove, the at least one groove being in one-to-one correspondence with the at least one protrusion (Figure 9);
forming a display film layer on a side of the base layer distal from the base substrate (Figures 10 and 11);
forming an encapsulation layer (66) on a side of the display film layer distal from the base layer, wherein a surface of the encapsulation layer distal from the display film layer is provided with at least one groove, an orthographic projection of the at least one groove on the base substrate being in the second region (Figure 12);
forming a polarization layer on a side of the encapsulation layer distal from the display film layer, wherein the base layer the display film layer (Official Notice is taken that most OLED devices may include a polarization layer), the encapsulation layer and the polarization layer form the plurality of functional layers (Figure 12); and
stripping of the base substrate (paragraph 52);
wherein the forming an encapsulation layer on a side of the display film layer distal from the base layer, a surface of the encapsulation layer distal form the display film layer being provided with at least one groove comprises:
forming an encapsulation material layer on the side of the display film layer distal from the base layer (66); and
forming at least one groove (66a) on a surface of the encapsulation material layer distal from the display film layer to obtain the encapsulation layer.

Thus, Kajiyama teaches the display panel of claim 1 with the exception the non-light-emitting region comprises the target region.

However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A, 15, and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of invention to space the trenches of Kajiyama (23 and 66a; as depicted to be flexible in Figures 3 and 4) as taught by Gunji (Figures 2A, 15, as depicted to be flexible in Figure 11) in order to produce a flexible display panel while maintaining reliability of the device.

Regarding claim 17, Kajiyama teaches a display device, comprising:
a display panel, the display panel comprising a light-emitting region (10; also shown in Figure 2B: sub-pixel 10 comprising pixel electrode 11, thin film transistors 12 and 13, and holding capacitor 14) and a non-light-emitting region (any space between pixels 10 as shown in Figure 1); 
a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A);

    PNG
    media_image1.png
    399
    573
    media_image1.png
    Greyscale

the display panel further comprising a light-emitting unit (11) and a pixel circuit 12, 13, 14), wherein the light-emitting unit and the pixel circuit are both in the light-emitting region (10; paragraph 36)
the display panel comprising a base layer (Figure 12: 20), a display film layer (Figure 12: 62), an encapsulation layer (Figure 12: 66), and a polarization layer (Official Notice is taken that most OLEDs may utilize a polarization layer) that are stacked in sequence, wherein at least one groove (Figure 3: 23) is formed on a portion, in the target region, of a side of the base layer distal from the display film layer, and at least one groove (66a) is formed on a portion, in the target region, of a side of the encapsulation layer distal from the display film layer.

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the non-light-emitting region comprises the target region.

However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A, 15, and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of invention to space the trenches of Kajiyama (23 and 66a; as depicted to be flexible in Figures 3 and 4) as taught by Gunji (Figures 2A, 15, as depicted to be flexible in Figure 11) in order to produce a flexible display panel while maintaining reliability of the device.

Regarding claim 19, Kajiyama in view of Gunji teaches the display device is an electroluminescent display panel, and the light-emitting unit is an electroluminescent unit (Gunji: column 1, lines 19-39).

Regarding claim 20, Kajiyama in view of Gunji teaches the display device is any one of an OLED display panel and a QLED display panel; and correspondingly, the light-emitting unit is any one of an OLED and a QLED (Gunji: column 1, lines 19-39).

Regarding claim 22, Kajiyama in view of Gunji teaches the display device is a flexible display panel (Gunji: column 1, lines 14-15).

Regarding claim 25, Kajiyama in view of Gunji teaches three grooves are formed on the portion, in the target region, of the side of the base layer (25) distal from the display film layer (Kajiyama: Figures 3 and 5A-5B), and three grooves (66a) are formed on the portion, in the target region, of the side of the encapsulation layer distal from the display film layer (Kajiyama: Figures 3 and 5A-5B).  

Regarding claim 26, Kajiyama in view of Gunji teaches the groove (Kajiyama: 23) is in an elongated strip shape, and a first cross section of the groove is in any one of a rectangular shape and a trapezoid shape, the first cross section being parallel to a thicknesswise direction of the encapsulation layer and the base layer and perpendicular to a lengthwise direction of the groove (Kajiyama: Figures 5A and 5B).

Regarding claim 27, Kajiyama in view of Gunji teaches a width of an opening surface of the groove is less than or equal to 10 µm (Gunji: column 6, lines 35-65), and a depth direction of the groove is parallel to the thicknesswise direction of the encapsulation layer and the base layer (Figure 4).

Since the applicant has not established the criticality of depth stated and since these depths (500 nm to 50 µm) are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 29, Kajiyama in view of Gunji teaches display film layer (Kajiyama: 12, described only as “thin film transistors”) comprises a first insulating layer (Gunji: 150; in this case, Kajiyama teaches “thin film transistors” but does not give explicit details of the thin film transistors.  Thus, Gunji teaches the specifics of the incorporated thin film transistors which may be utilized in Kajiyama where “12” is invoked), a semiconductor layer (126), a gate insulating layer (152), a gate (128), a second insulating layer (156), a source and drain layer (130 and 132), a planarization layer (162), a first electrode (144), a pixel defining layer (164), a light-emitting functional layer (166) and a second electrode (168) that are disposed between the base layer and the encapsulation layer (170; corresponds to “layer above 12” in Kajiyama) along a direction distal from the base layer.

Regarding claim 30, Kajiyama in view of Gunji teaches three grooves are formed on the portion, in the target region, of the side of the base layer (25) distal from the display film layer (Kajiyama: Figures 3 and 5A-5B), and three grooves (66a) are formed on the portion, in the target region, of the side of the encapsulation layer distal from the display film layer (Kajiyama: Figures 3 and 5A-5B).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817